Citation Nr: 1433649	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  03-22 574	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include gastroenteritis and irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1971.  He was in Vietnam from July 1970 to July 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 1998 RO decision, which denied service connection for a gastrointestinal disorder.  

This matter was previously before the Board in September 2013, at which time a panel of Veterans Law Judges denied the appeal for service connection for a gastrointestinal disability.  The panel of Judges was proper in accordance with  38 U.S.C.A. §§ 7102, 7107(c); 38 C.F.R. § 20.707; and Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

The Veteran appealed the denial of service connection for a gastrointestinal disability to the Court.  In an April 2014 order, the Court approved a joint motion for remand filed by both parties to the case, vacated the September 2013 denial, and ordered that the Board obtain further medical opinion evidence upon remand.

We observe that service connection for a stomach ulcer was denied by the Board in July 2004.  The Veteran did not appeal this decision to the Court and it is thus final.  Given this situation, the instant appeal does not encompass any gastrointestinal disability related to a stomach ulcer, as this matter has already been finally decided.  

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.



REMAND

Gastrointestinal disability

In the April 2014 order, the Court approved a joint motion for remand filed by both parties to the case, and ordered that the Board obtain further medical opinion evidence as to whether the Veteran has a current gastrointestinal problem which may be medically related to his experience of having been struck by lightning during service.  

During the June 2009 hearing, the Veteran testified that he first started having problems with his stomach after he was struck by lightning in 1969, and that he believes he sustained nerve damage to his stomach at that time.  

Recent medical evidence reveals some ambiguity as to whether the Veteran has a current gastrointestinal problem, as his VA active problem list includes only esophageal reflux as a current medical concern.  Pharmacy records dated through 2012 show that he has no active prescriptions for medication related to any gastrointestinal problem, to include reflux.  However, his medical history does include gastrointestinal symptoms and treatment.  VA medical records in 1979 reflect a diagnosis of gastritis.  In 1981 he had "probable acute gastroenteritis."  A July 1993 gastroscopy and biopsy with brushing revealed mild distal esophageal erythema, mild esophagitis, and a hiatal hernia.  Other VA records reflect multiple complaints and diagnoses involving the Veteran's gastrointestinal system, to include reflux, hiatal hernia, diverticulosis, and a history of irritable bowel syndrome.  However, the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Therefore, upon remand, informed medical opinion should be obtained as to whether the lightning strike in service likely caused or contributed to any of the Veteran's stomach disorders other than the ulcer, to include mild distal esophageal erythema, mild esophagitis, hiatal hernia, reflux, diverticulosis, or irritable bowel syndrome.

As the appeal is being remanded, the Veteran's recent VA treatment records should be updated for his file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran by the Alexandria VA Health Care System, the Southeast Louisiana Veterans Health Care System, and the Gulf Coast Veterans Health Care System; and all related clinics from October 2012 until the present for inclusion in the claims file.

2.  After obtaining the records requested above, the veteran should be afforded a VA gastrointestinal examination by an appropriate specialist to review the medical evidence contained in the Veteran's claims file and render an opinion as to the likely etiology of the Veteran's gastrointestinal disorders.  The claims folder must be made available to the examiner for review.  The examiner is instructed to accept that the Veteran was struck by lightning during service, and then to render a medical opinion as to whether it is more, less, or equally likely that caused any of the Veteran's stomach disorders, to include mild distal esophageal erythema, mild esophagitis, hiatal hernia, reflux, diverticulosis, or irritable bowel syndrome were caused wholly or in part by the lightning strike during service.

IF the examiner deems that a clinical examination of the Veteran would be helpful, such examination should be arranged.  All tests and studies deemed helpful by the examiner should be performed in conjunction with the examination.  

3.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




			
      KATHLEEN K. GALLAGHER	K. OSBORNE
	             Veterans Law Judge                                      Chief Veterans Law Judge
       Board of Veterans' Appeals                               Board of Veterans' Appeals



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

